Contrary to the defendant’s contention, he was not deprived of his right to be present at a material stage of the trial. Although the defendant was absent during a sidebar discussion with a prospective juror, the sidebar at issue took place prior to the formal voir dire. At the time, the prospective jurors were only responding to a questionnaire given to them by the court which related to juror qualifications such as age and employment, and therefore the defendant did not have a right to be present at the sidebar (see, People v Antommarchi, 80 NY2d 247, 250; People v Velasco, 77 NY2d 469, 473).
The defendant’s remaining contentions are unpreserved for appellate review. Balletta, J. P., O’Brien, Altman and Friedmann, JJ., concur.